DISMISS and Opinion Filed June 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00328-CV

                       ELDA TELLE, Appellant
                                V.
                CAPITAL TITLE OF TEXAS, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01185-2021

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                          Opinion by Justice Goldstein
      On May 26, 2022, the parties filed a joint motion to dismiss this appeal.

      This Court hereby grants the motion to dismiss and orders the appeal

dismissed. See TEX. R. APP. P. 42.1(a).




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE

210328F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ELDA TELLE, Appellant                        On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-21-00328-CV          V.               Trial Court Cause No. 471-01185-
                                             2021.
CAPITAL TITLE OF TEXAS, LLC,                 Opinion delivered by Justice
Appellee                                     Goldstein. Justices Molberg and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered June 29, 2022.




                                       –2–